WALDEN, Judge.
This is a divorce case wherein the trial court awarded exclusive possession of the home premises owned as a tenancy by the entireties to the husband. Such award was error. Berger v. Berger, Fla.App.1966, 182 So.2d 279; Doran v. Doran, Fla.App.1968, 212 So.2d 100. Appellant’s other dissatisfac-tions with the final judgment are without merit and no abuse of discretion or reversible error as concerns them have been made to appear.
*132Upon remand the trial court is respectfully requested to delete that portion of the final judgment awarding possession of the home to the husband, thereby leaving the parties as tenants in common as to such property in accord with law. F.S. Section 689.IS, F.S.A.1969.
Reversed and remanded.
CROSS, C. J., and OWEN, J., concur.